Exhibit 10.19

     
 
  Administrative Office
 
  2929 W. Main St., Suite G. Visalia, CA 93291
 
  P.O. Box 631, Visalia, CA 93279
 
  559.627.5050 FAX: 559.627.4728
Farm Credit West
  Web: www.farmereditwest.com

September 11, 2009
Calavo Growers, Inc.
P.O. Box 751
Santa Paula, CA 93061-0751
RE: Consent to allow increase in Bank of America Debt, an increase in minimum
Tangible Net Worth, and a change in the minimum EBITDA covenant
Attention: James Snyder
Farm Credit West has approved the consent request as per the “TERM REVOLVING
CREDIT AGREEMENT — SECTION 16 Negative Covenants (A) Borrowings (iv).” Approved
Calavo’s increased borrowing limit with Bank of America from $10,000,000, to a
maximum of $15,000,000.
Farm Credit West has approved the consent request as per the “TERM REVOLVING
CREDIT AGREEMENT — SECTION 17 Financial Covenants (B) Tangible Net Worth”.
Approved an increase in minimum tangible net worth to $59,000,000. This minimum
will increase again to $64,000,000 and will be effective on and after
October 31, 2010. Calavo must maintain on a consolidated quarterly basis a
minimum Tangible Net Worth equal to or greater than these minimums.
Farm Credit West has approved the consent request as per the “TERM REVOLVING
CREDIT AGREEMENT — SECTION 17 Financial Covenants (C) EBITDA”. Approved a change
in the minimum EBITDA from $7,500,000, to a ratio of 3.00: 1.0. Funded Debt to
EBITDA shall not exceed this number and will be calculated on a consolidated
quarterly basis.
Sincerely;
-s- James K. Neeley [v54809v5480901.gif]
James K. Neeley
Sr. Vice President

      Farm Credit West, FLCA     Farm Credit West, PCA     Subsidiaries of Farm
Credit West, ACA   The Farm Credit System

